DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election
01.	Responding to the 3/24/2022 Restriction Requirement, the 4/6/2022 Response elected GROUP II (directed to method/process claims 1-11) and Species A (directed to FIGs. 1-3), both without traverse. The 4/6 Response, however, failed to identify the claims reading on the elected Species.
Responding to the 7/11/2022 Office Communication noting that the 4/6/2022 Response is Informal, Mr. Meza called Examiner on 7/13/2022 and inquired about how to respond to the 7/11 Office Communication. Examiner explained that the 4/6 Response should have identified the claims reading on elected Species A. Mr. Meza indicated his understanding. 
Responding to the 7/11 Office Communication, the 7/21/2022 Response [hereinafter "electing Response"]) still failed to properly identify the claims reading on the elected Species. Accordingly, Examiner called Mr. Meza on 9/9/2022 and was told by Mr. Meza that the failure to respond was unintentional and that Applicants identify claims 1-7 and 9-11 as reading on the Species associated with FIGs. 1A-3B, Mr. Meza considered the oral identification of the claims reading on the elected Species to be a supplemental reply correcting the deficiency in the 7/21/2022 Reply. 
Accordingly, claims 8 and 12-20 are withdrawn from further examination on the merits. See 37 CFR § 1.142(b). 
The Response to this Office Action must confirm that, as of 9/15/2022, claims 1-7 and 9-11 are the only ones reading on elected Species A. 
02.	The 3/24/2022 Restriction Requirement is proper, it is maintained, and now it is made Final. 
The 3/24/2022 Action restricts between Species. Accordingly, any filing (after the electing Response) will be incomplete and, therefore, Informal/Non-Responsive, if it fails to address whether new claim it adds reads on the elected Species. See M.P.E.P. § 809.02(a) and 37 CFR 1.143.
Absent expressly stating otherwise, this Office Action does NOT address patentability merits of withdrawn claims.
35 U.S.C. §§ 102 & 103 - AIA  Provisions
03.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
04.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
05.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by PGPub US 2014/0257813 of a U.S. patent application for inventor Mortensen [hereinafter "Mortensen"]. 
As to interpreting scope of claim 1 (and claims depending therefrom, if any), absent more in the claims: (1) MEMS is considered and deemed to have a scope including any microelectromechanical system, which includes a MEMS-based memory; (2) internal and external data streams have been considered and determined to have a scope including the external data stream only being a different stream than the internal data stream (3) first and second operational modes is considered and determined to have a scope including first and second power operational modes; (4) "performing a sampling rate conversion of the second internal data stream to generate a second external data stream" has been considered and determined to have a scope including using any sampling rate related conversion or any conversion based on the sampling rate to generate a second external data stream. 
As to rejecting the claims, with respect to claim 1, Mortensen describes, a method of operating a microelectromechanical system (MEMS) (see, e.g., col. 3, lines 16-19), the method comprising: in a first operational mode (High Power mode), converting an analog output of the MEMS into a first internal data stream and a first external data stream having a first sampling rate; transitioning from the first operational mode to a second operation mode (Low Power mode) without restarting the MEMS; and in the second operational mode, converting the analog output of the MEMS into a second internal data stream having a second sampling rate different from the first sampling rate, and performing a sampling rate conversion of the second internal data stream to generate a second external data stream. See, for example, the front-page figure, corresponding to FIG. 2, FIG. 3, and claim 15.  
With respect to claim 2, FIGs. 2 and 3 show the first and second external data streams are provided at the same output node (data interface).
With respect to claim 3, absent more, "a (e.g., including any future) sampling rate of the first external data stream and a (e.g., including any future) sampling rate of the second external data stream" is not restrictive enough to further narrow the claim because comparing non-limiting sampling rates does not further limit scope of the claim.
With respect to claim 4, Mortensen describes (see, column 16, line 64 to column 17, line 10 describing the control of a modulator loop) wherein performing a sampling rate conversion of the second internal data stream to generate a second external data stream comprises repeating samples in the second internal data stream.
With respect to claim 5, Mortensen describes using an ADC 312 of the sigma-delta type, and thus describes sigma-delta analog-to-digital conversion on the analog output of the MEMS. 
With respect to claim 6, Mortensen describes the signal processing circuit being clocked at first and second sampling rates. See, column 18, line 62 to column 19, line 15.
With respect to claim 7, Mortensen describes the signal processing circuit comprising an ADC 212 and MFCC filter 218. See, for example, column 12, line 64 to column 13, line 3. 
With respect to claim 9, absent more, claim 9 does not recite a process step limiting the scope and as such the claim describes an ability to have the signal processing circuit to comprise a digital modulator. Mortensen describes the ADC 312 (which can include a digital modulator; see, e.g., Wiesbauer, [0014] and Straeussnigg, [0093] describing ADC including sigma-delta modulators). 
With respect to claim 10, absent more, the Mortensen describes the sampling rate (clock setting) in first (in this action relabeled to describe the High Power) mode being at a high value and in second (in this action relabeled to describe the Low Power) mode being at a low (integer divided) value. See, for example, column 6, lines 25-41).
With respect to claim 11, Mortensen describes the MEMS comprises a microphone 205. See, for example, column 12, lines 10-15. 
Accordingly, claims 1-7 and 9-11 are anticipated under 35 U.S.C. § 102(a)(1) by Kaneda. 
Additional Prior Art of Record
06.	Kaneda –'0024 describes a process similar to that in Mortensen and this application as it shows a signal processing process using two modes, having different clock/sampling rates and includes a ADC and other processes. . 
Closing Matters
07.	The 3/24/2022 Action restricts between Species. Accordingly, any filing (after the electing Response) will be incomplete and, therefore, Informal/Non-Responsive, if it fails to address whether a new claim it adds reads on the elected Species. See M.P.E.P. § 809.02(a) and 37 CFR 1.143.
08.	Absent expressly stating otherwise, this Office Action does NOT address patentability merits of withdrawn, not rejoined claims.
09.	If canceling a claim by an Applicant Response, or an Office Action, makes at least one named inventor not be an inventor of at least one claim remaining in this application, then Applicants must amend this application's 37 CFR 1.41 Inventorship by a 37 CFR 1.48 request, including the 37 CFR 1.17(i) fee.
CONCLUSION
10.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from this Office Action's Mailing Date. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the Mailing Date.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600, US EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814